DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement submitted has been considered by the Examiner and made of record in the application file.

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Consider the independent claims, none of the prior art of record disclose “…utilizing a Gaussian process on the dataset of input-output pairs to optimize an acquisition function to find a best perturbation input element from the dataset; upsampling the best perturbation input element to generate an upsampled best input element; adding the upsampled best input element to an original input to generate a candidate input; querying the neural network classifier to determine a classifier prediction for the candidate input; computing a score for the classifier prediction...”, or any variations thereof as recited.
Closest prior art Kruus USPN 2020/0250304 discloses generating encoder direct output by projecting, via an encoder, input data items to a low-dimensional embedding vector of reduced dimensionality with respect to the one or more input data items to form a low-dimensional embedding space. The method includes regularizing the low-dimensional embedding space via a training procedure such that the input data items produce embedding space vectors whose global distribution is expected to follow a simple prior distribution. The method also includes identifying whether each of the input data items is an adversarial or unnatural input. The method further includes classifying, during the training procedure, those input data items which have not been identified as adversarial or unnatural into one of multiple classes.
Further closest prior art Anderson USPN 2019/0050727 discloses neural network may comprise a set of nodes arranged in layers and a set of inter-node weights between nodes in the set of nodes. The neural network may then be iteratively trained to create a trained neural network. An iteration of the training may include generating a random unit vector, creating an update vector by calculating a magnitude for the random unit vector based on a degree that the random unit vector matches a gradient—where the gradient represented by a dual number, and updating a parameter vector for an inter-node weight by subtracting the update vector from a previous parameter vector of the inter-node weight. The trained neural network may then be used to classify data.
However, none of the prior art of record disclose the claims as recited.
Therefore, in light of the prior art of record, the present claims are novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Fayyaz Alam whose telephone number is (571) 270-1102. The Examiner can normally be reached on Monday-Friday from 9:30am to 7:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

Fayyaz Alam


June 29, 2022

/FAYYAZ ALAM/
Primary Examiner, Art Unit 2662